                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


ADAMS & BOYLE, P.C.,                                  )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )       Docket No. 3:15-cv-0705
                                                      )       Judge Friedman / Frensley
HERBERT H. SLATERY III, et al.,                       )
                                                      )
        Defendants.                                   )



      DEFENDANTS’ MOTION TO DELETE AND REPLACE PREVIOUSLY FILED
                  DOCKET ENTRIES 197-1, 197-5, AND 204-2,
                 WITH PROPERLY REDACTED DOCUMENTS


        On August 21, 2019, the parties entered a Joint Stipulation regarding the unavailability of

Dr. Wesley F. Adams, Jr. to testify at and attend trial and agreed that Dr. Adams’ deposition

testimony and exhibits will be admissible at trial in lieu of his live testimony, subject to specific

objections. (D.E. 190.) Defendants timely filed their designation of Dr. Adams’ deposition

testimony, however it was not properly redacted. (See D.E. 197 & 197-1.) The parties have also

agreed that some of the redacted information, which is also set out in Dr. Adams’ deposition exhibit

No. 5 (D.E. 197-5), regarding the number of abortions performed at Adams & Boyle, P.C.

Tennessee facilities does not need to be redacted or filed under seal. To protect privacy, (1)

Defendants respectfully request that the exhibit (D.E. 197-1) be withdrawn from the record and

replaced with the properly redacted deposition designations, which are submitted as the first

attachment with this motion. (Defendants’ designations are highlighted in pink and Plaintiffs’

designations are highlighted in yellow.) (2) Defendants respectfully request that the second


                                                 1

     Case 3:15-cv-00705 Document 216 Filed 09/30/19 Page 1 of 3 PageID #: 4075
attachment, Dr. Adams’ deposition exhibit No. 5, be substituted for D.E. 197-5. (3) Defendants

further respectfully request that the third attachment, Plaintiff Adams & Boyle, P. C.’s Objections

and Responses to Defendant Tenn. Dept. of Health and Board of Medical Examiners’ First Set of

Interrogatories, (which includes the previously redacted information regarding the numbers of

abortions performed) be substituted for D.E. 204-2.


                                             Respectfully submitted,

                                             HERBERT H. SLATERY III
                                             Attorney General and Reporter

                                             s/Steven A. Hart
                                             STEVEN A. HART (BPR # 07050)
                                             SUE A. SHELDON (BPR #15295)
                                             ALEXANDER S. RIEGER (BPR# 029362)
                                             LINDSAY H. SISCO (BPR # 026361)
                                             MATTHEW D. CLOUTIER (BPR # 036710)
                                             AMBER L. SEYMOUR (BPR# 036198)
                                             Office of Tennessee Attorney General
                                             P. O. Box 20207
                                             Nashville, Tennessee 37202
                                             (615) 741-3505
                                             steve.hart@ag.tn.gov
                                             sue.sheldon@ag.tn.gov
                                             alex.rieger@ag.tn.gov
                                             lindsay.sisco@ag.tn.gov
                                             matt.cloutier@ag.tn.gov
                                             amber.seymour@ag.tn.gov




                                                2

  Case 3:15-cv-00705 Document 216 Filed 09/30/19 Page 2 of 3 PageID #: 4076
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice has been served on the
following counsel of record through the Electronic Filing System on this 30th day of September,
2019:

      Scott P. Tift                                         Thomas C. Jessee
      David W. Garrison                                     Jessee & Jessee
      Barrett Johnston Martin & Garrison, LLC,              P.O. Box 997
      Bank of America Plaza,                                Johnson City, TN 37605
      414 Union Street, Suite 900                           jjlaw@jesseeandjessee.com
      Nashville, TN 37219
      stift@barrettjohnson.com
      dgarrison@barrettjohnson.com


      Autumn Katz                                           Maithreyi Ratakonda
      Hailey Flynn                                          Melissa Cohen
      Michelle Moriarty                                     Planned Parenthood Federation of
      Marc Hearron                                          America
      Center for Reproductive Rights                        123 William St., 9th Floor
      199 Water Street, 22nd Floor                          New York, NY 10038
      New York, NY 10038                                    mai.ratakonda@ppfa.org
      akatz@reprorights.org
      hflynn@reprorights.org
      mmoriarty@reprorights.org


      Michael J. Dell                                       Thomas H. Castelli
      Jason M. Moff                                         American Civil Liberties Union
      Irene Weintraub                                       PO Box 120160
      Timur Tusiray                                         Nashville, TN 37212
      Kramer Levin Naftalis & Frankel LLP                   tcastelli@aclu-tn.org
      1177 Avenue of the Americas
      New York, NY 10036
      mdell@kramerlevin.com
      jmoff@kramerlevin.com
      iweintraub@kramerlevin.com
      ttusiray@kramerlevin.com


                                                    s/ Steven A. Hart
                                                    STEVEN A. HART




                                                3

 Case 3:15-cv-00705 Document 216 Filed 09/30/19 Page 3 of 3 PageID #: 4077
